           Case 1:18-cv-02155-CCC Document 45 Filed 04/17/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT CARPENTER,                           :   CIVIL ACTION NO. 1:18-CV-2155
                                            :
                     Plaintiff              :   (Chief Judge Conner)
                                            :
               v.                           :
                                            :
YORK AREA UNITED FIRE AND                   :
RESCUE,                                     :
                                            :
                     Defendant              :

                                       ORDER

      AND NOW, this 17th day of April, 2020, upon consideration of defendant’s

pending motion (Doc. 27) for summary judgment, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

      1.       Defendant’s motion (Doc. 27) for summary judgment is GRANTED in
               its entirety.

      2.       The Clerk of Court shall enter judgment in defendant’s favor and
               against plaintiff Robert Carpenter on all claims.

      3.       Defendant’s pending motions (Docs. 33, 35, 37) in limine are
               DISMISSED as moot.

      4.       The Clerk of Court shall thereafter CLOSE this case.


                                                /S/ CHRISTOPHER C. CONNER
                                                Christopher C. Conner, Chief Judge
                                                United States District Court
                                                Middle District of Pennsylvania
